                                  Case 2:16-cv-01944-JAD-EJY Document 51 Filed 09/04/19 Page 1 of 4



                           1   MARK A. HUTCHISON (4639)
                               HUTCHISON & STEFFEN, LLC
                           2
                               10080 W. Alta Drive, Suite 200
                           3   Las Vegas, NV 89145
                               (702) 385-2500
                           4   Fax: (702) 385-2086
                               mhutchison@hutchlegal.com
                           5   rstewart@hutchlegal.com
                           6
                               ANDREW M. GROSSMAN (pro hac vice)
                           7   MARK W. DELAQUIL (pro hac vice)
                               BAKER & HOSTETLER LLP
                           8   1050 Connecticut Ave., N.W., Suite 1100
                               Washington, D.C. 20036
                           9   (202) 861-1697
                               Fax: (202) 861-1783
                          10
                               agrossman@bakerlaw.com
                          11
                               Attorneys for Plaintiffs Gilbert P. Hyatt and
B AKER & H OSTETLER LLP
   A TTORNEYS AT L AW




                          12   American Association for Equitable Treatment,
      W ASHING TON




                               Inc.
                          13

                          14                             UNITED STATES DISTRICT COURT
                                                              DISTRICT OF NEVADA
                          15

                          16

                          17   GILBERT P. HYATT and
                               AMERICAN ASSOCIATION FOR                        Case No.: 2:16-cv-01944-JAD-GWF
                          18   EQUITABLE TREATMENT, INC.,                               ORDER GRANTING
                                                                               UNOPPOSED MOTION TO EXTEND
                          19           Plaintiffs,                             TIME TO FILE REPLY IN SUPPORT
                                 v.                                            OF PLAINTIFFS’ MOTION FOR
                          20                                                   SUMMARY JUDGMENT
                               OFFICE OF MANAGEMENT AND                        (First Request)
                          21
                               BUDGET and MICK MULVANEY,
                          22   in his official capacity as Director of the            ECF No. 51
                               Office of Management and Budget,
                          23
                                       Defendants.
                          24

                          25

                          26

                          27

                          28
                                  Case 2:16-cv-01944-JAD-EJY Document 51 Filed 09/04/19 Page 2 of 4



                           1           Pursuant to Fed. R. Civ. P. 6 and Local Rule IA 6-1, Plaintiffs respectfully move the
                           2   Court to extend the time for filing for Plaintiffs’ Reply in support of their Motion for Summary
                           3   Judgment by 12 days, from September 11 to September 23, 2019. Counsel for Plaintiffs has
                           4   conferred with counsel for Defendants, who indicated that Defendants do not oppose the re-
                           5   quested extension. In support of this motion, Plaintiffs state as follows:
                           6           1.      This is an action under the Administrative Procedure Act challenging the De-
                           7   fendants’ compliance with the Paperwork Reduction Act in denying petitions filed by Plain-
                           8   tiffs Gilbert P. Hyatt and the American Association for Equitable Treatment, Inc.
                           9           2.      On March 26, 2019, the Court entered a Scheduling Order to govern summary
                          10   judgment briefing. ECF No. 41. Subsequently, Defendants filed a Motion for Summary Judg-
                          11   ment, Plaintiffs filed a Cross-Motion for Summary Judgment, and Defendants filed a com-
B AKER & H OSTETLER LLP
   A TTORNEYS AT L AW




                          12   bined Reply and Opposition. Pursuant to the Scheduling Order, Plaintiffs’ final Reply in sup-
      W ASHING TON




                          13   port of their Cross-Motion for Summary Judgment is due on September 11.
                          14           3.      Plaintiffs require a brief extension in order to prepare their reply. The reason
                          15   for the requested extension is that Plaintiffs’ counsel principally responsible for summary
                          16   judgment briefing has been and remains out of the office to address an urgent and unexpected
                          17   litigation and regulatory matter in the State of Montana that is anticipated to conclude next
                          18   week. Plaintiffs’ other principal counsel has numerous deadlines for filings over the next two
                          19   weeks, including a petition for certiorari due on September 16 for which no further extension
                          20   is available. This is the first request to extend the time to file the Plaintiffs’ Reply. Given that
                          21   summary judgment briefing is nearly complete, and that this case is likely to be decided upon
                          22   the administrative record, the requested twelve-day extension will not have a significant effect
                          23   upon the schedule for this case.
                          24           4.      On September 3, undersigned counsel conferred with counsel for Defendants,
                          25   who indicated that Defendants do not oppose the requested extension
                          26

                          27

                          28

                                                                                1
                                  Case 2:16-cv-01944-JAD-EJY Document 51 Filed 09/04/19 Page 3 of 4



                           1                                            Conclusion
                           2          For the foregoing reasons, Plaintiffs respectfully request that the Court grant their un-
                           3   opposed motion for an extension of time through and including September 23, 2019, to serve
                           4   and file their Reply in support of their Cross-Motion for Summary Judgment.
                           5   Dated: September 4, 2019                      Respectfully submitted,
                           6
                                                                              /s/ Andrew M. Grossman
                           7                                                 MARK A. HUTCHISON (4639)
                                                                             HUTCHISON & STEFFEN, LLC
                           8                                                 10080 W. Alta Drive, Suite 200
                                                                             Las Vegas, NV 89145
                           9                                                 (702) 385-2500
                                                                             Fax: (702) 385-2086
                          10                                                 mhutchison@hutchlegal.com
                                                                             rstewart@hutchlegal.com
                          11
B AKER & H OSTETLER LLP




                                                                             ANDREW M. GROSSMAN (pro hac vice)
   A TTORNEYS AT L AW




                          12                                                 MARK W. DELAQUIL (pro hac vice)
      W ASHING TON




                                                                             BAKER & HOSTETLER LLP
                          13                                                 1050 Connecticut Ave., N.W., Suite
                                                                             1100
                          14                                                 Washington, D.C. 20036
                                                                             (202) 861-1697
                          15                                                 Fax: (202) 861-1783
                                                                             agrossman@bakerlaw.com
                          16
                                                                             Attorneys for Plaintiffs Gilbert P. Hyatt
                          17                                                 and American Association for Equitable
                                                                             Treatment, Inc.
                          18

                          19

                          20

                          21
                                                                             IT IS SO ORDERED:
                          22

                          23                                                 ___________________________________
                                                                                        ________
                                                                                              ____
                                                                                              __ ____
                                                                                                   ____
                                                                                                      ____
                                                                                                      ___
                                                                                                        ______
                                                                                                          _ _ __
                                                                             UNITED STATES
                                                                                       ATE    DISTRICT
                                                                                          ES DI
                                                                                              DIS
                                                                                                ST RICT JUDGE
                                                                                                  TRI     JUD
                                                                                                            DGE
                          24                                                 UNITED STATES MAGISTRATE JUDGE

                          25                                                          9-9-19
                                                                             DATED: ______________

                          26

                          27

                          28


                                                                              2
